OPINION OF THE COURT
Jones, J.
The issue before this Court is whether the juvenile nighttime curfew adopted by the Rochester City Council violates the Federal and New York State Constitutions. We hold that it does.
I
In 2006, the Rochester City Council (City Council) adopted chapter 45 of the Code of the City of Rochester (City Code) which established a nighttime curfew for juveniles. Under the curfew:
“It is unlawful for minors to be in or upon any public place within the City at any time between 11:00 p.m. of one day and 5:00 a.m. of the immediately following day, except that on Friday and Saturday the hours shall be between 12:00 midnight and 5:00 a.m. of the immediately following day” (Rochester City Code § 45-3).
A minor is defined as “[a] person under the age of 17 [but] [t]he term does not include persons under 17 who are married or have been legally emancipated” (Rochester City Code § 45-2). The curfew provides for certain exceptions which make the prohibition under the curfew inapplicable
“if the minor can prove that:
“A. The minor was accompanied by his or her parent, guardian, or other responsible adult;
“B. The minor was engaged in a lawful employment activity or was going to or returning home from his or her place of employment;
“C. The minor was involved in an emergency situation;
“D. The minor was going to, attending, or returning home from an official school, religious, or other *42recreational activity sponsored and/or supervised by a public entity or a civic organization;
“E. The minor was in the public place for the specific purpose of exercising fundamental rights such as freedom of speech or religion or the right of assembly protected by the First Amendment of the United States Constitution or Article I of the Constitution of the State of New York, as opposed to generalized social association with others; or
“F. The minor was engaged in interstate travel” (Rochester City Code § 45-4).1
Under section 45-6 of the City Code, “[a] police officer may approach a person who appears to be a minor in a public place during prohibited hours to request information, including the person’s name and age and reason for being in the public place” and “may detain a minor or take a minor into custody based on a violation of [the curfew] if the police officer . . . [reasonably believes that the [curfew has been violated] and . . . that none of the exceptions . . . apply” (Rochester City Code § 45-6 [A], [B] [1], [2]). “A police officer who takes a minor into custody based on a violation of [the curfew] [must] take the minor to a location designated by the Chief of Police” (Rochester City Code § 45-6 [C]).2 Additionally, the ordinance states that “a violation of [the curfew] shall constitute a ‘violation’ as . . . defined in the . . . Penal Law” (Rochester City Code § 45-5).
The “Findings and purpose” with respect to the curfew were set forth by the City Council in section 45-1. They state that
“A. A significant number of minors are victims of crime and are suspects in crimes committed during the nighttime hours, hours during which minors should generally be off the streets and getting the sleep necessary for their overall health and quality of life. Many of these victimizations and criminal *43acts have occurred on the streets at night and have involved violent crimes, including the murders of teens and preteens.
“B. While parents have the primary responsibility to provide for the safety and welfare of minors, the City also has a substantial interest in the safety and welfare of minors. Moreover, the City has an interest in preventing crime by minors, promoting parental supervision through the establishment of reasonable standards, and in providing for the well-being of the general public.
“C. A curfew will help reduce youth victimization and crime and will advance the public safety, health and general welfare of the citizens of the City” (Rochester City Code § 45-1).
Plaintiffs, father and son, commenced the instant action challenging the validity of the curfew. They seek a declaration that the ordinance is unconstitutional and to enjoin defendants, the City of Rochester (City) and other city officials, from enforcing the ordinance on the grounds that the curfew violated Jiovon’s federal and state constitutional rights to freedom of movement, freedom of expression and association, and equal protection under the law, and Thomas’ due process rights under the Federal and State Constitutions to raise his children without undue interference from the government. In addition, plaintiffs assert that the ordinance conflicts with, among other statutes, section 305.2 of the Family Court Act and section 30.00 of the Penal Law. Supreme Court granted the City’s motion to dismiss finding that the curfew (1) was not inconsistent with New York statutes, (2) did not violate the constitutional rights of the minor, (3) did not unreasonably interfere with the rights of the parent, and (4) was not facially defective.
Declaring the ordinance unconstitutional, the Appellate Division, with two Justices dissenting, reversed and enjoined its enforcement. The court determined that the curfew was inconsistent with Family Court Act § 305.2 and Penal Law § 30.00 because it authorized what was indistinguishable from a warrantless arrest of a minor under the age of 16 upon an alleged violation of the curfew and created criminal responsibility for a “violation” as defined in the Penal Law (56 AD3d at 144-145). The court further determined that, as to minors between the ages of 16 and 17, the curfew violated the constitutional rights *44of both the parent and. child. The court held that neither the crime statistics for the City3 nor the statements and opinions from political officials and the Chief of Police provided the requisite nexus to withstand even intermediate scrutiny; in other words, there was no demonstrated substantial relationship between the ordinance and its stated goals (id. at 147-149). The court also determined that the curfew impermissibly interfered with parents’ fundamental substantive due process right to direct and control the upbringing of their children (id. at 150).
In arguing that the curfew should be upheld, the dissenting Justices concluded that intermediate scrutiny was the proper standard of review and that crime statistics from Dallas, Texas, a city with a similar curfew, provided the necessary substantial relationship because defendants “need not produce evidence to a scientific certainty” (id. at 153 [Lunn, J., dissenting]). The dissent argued that the ordinance imposed no unconstitutional burden on a minor’s First Amendment rights and that its interference with a parent’s due process rights was minimal. Additionally, the dissent found no inconsistency between the ordinance and Family Court Act § 305.2 because the ordinance only authorized a “temporary detention” and not an arrest (id. at 156-157 [Lunn, J., dissenting]). Defendants appealed to this Court as of right, and we now affirm on different grounds.
II
Plaintiffs challenge the curfew on multiple constitutional and nonconstitutional grounds. Because plaintiffs’ nonconstitutional arguments do not wholly dispose of this appeal, we address only their constitutional arguments here (see generally Matter of Clara C. v William L., 96 NY2d 244, 250 [2001]; id. at 251 [Levine, J., concurring]). Specifically, we focus primarily on the substantive due process rights of minors to enjoy freedom of movement and of parents to control the upbringing of their children.4
*45Curfew ordinances have long been enacted in cities around the country and numerous cases, both state and federal, have addressed similar constitutional issues implicated by these curfews (see e.g. State v J.P., 907 So 2d 1101 [Fla 2005]; Treacy v Municipality of Anchorage, 91 P3d 252 [Alaska 2004]; Ramos v Town of Vernon, 353 F3d 171 [2d Cir 2003]; City of Sumner v Walsh, 148 Wash 2d 490, 61 P3d 1111 [2003]; Hutchins v District of Columbia, 188 F3d 531 [DC Cir 1999]; Schleifer by Schleifer v City of Charlottesville, 159 F3d 843 [4th Cir 1998]; Nunez by Nunez v City of San Diego, 114 F3d 935 [9th Cir 1997]; Qutb v Strauss, 11 F3d 488 [5th Cir 1993]; Johnson v City of Opelousas, 658 F2d 1065 [5th Cir 1981]). Recent decisions analyzing the constitutionality of curfews have differed as to the appropriate level of scrutiny to apply: some courts have favored intermediate scrutiny (see e.g. Hodgkins, 355 F3d at 1057; Ramos, 353 F3d at 181; Hutchins, 188 F3d at 541; Schleifer, 159 F3d at 847), while others have adopted strict scrutiny (see e.g. J.P., 907 So 2d at 1116; Treacy, 91 P3d at 265-266; Nunez, 114 F3d at 946; Qutb, 11 F3d at 492). Regardless of the level of scrutiny ultimately applied, these cases highlight a number of important factors relevant to constitutional review of a curfew ordinance.
Initially, we note that a municipality has general police powers and, under the traditional powers of parens patriae, a strong interest in preserving and promoting the welfare of children (see Hutchins, 188 F3d at 539). Plaintiffs do not dispute that the City Council, pursuant to its broad police powers, has the authority to enact a curfew ordinance. The issue, however, is whether that power was exercised in a manner consistent with the Federal and State Constitutions (see Ramos, 353 F3d at 172). We first turn to how the curfew may interfere with a minor’s constitutional right to freely move about in public.
“[F]reedom of movement is the very essence of our free society, setting us apart. Like the right of assembly and the right of association, it often makes all other rights meaningful—knowing, studying, arguing, exploring, conversing, observing and even thinking” (Aptheker v Secretary of State, 378 US 500, 520 [1964, Douglas, J., concurring]). For an adult, there is no doubt that this right is fundamental and an ordinance interfering with the exercise of such a right would be subject to strict scrutiny (see Chicago v Morales, 527 US 41, 54 [1999]). The critical question, however, is whether a minor has a corresponding right that is equally fundamental, and therefore warrants the same restrictive level of scrutiny.
*46In many situations, children do not possess the same constitutional rights possessed by their adult counterparts; for example, children are afforded lesser freedom of choice than adults with respect to marriage, voting, alcohol consumption, and labor. On the other hand, a child’s otherwise-criminal actions do not carry the same consequences as those of adults (see e.g. Penal Law § 30.00). The inherent differences between children and adults— specifically their immaturity, vulnerability, and need for parental guidance—have been recognized by the Supreme Court as the basis to justify treating children differently than adults under the Federal Constitution (see Bellotti v Baird, 443 US 622, 634-635 [1979]). “So ‘although children generally are protected by the same constitutional guarantees ... as are adults, the State is entitled to adjust its legal system to account for children’s vulnerability’ by exercising broader authority over their activities” (Hutchins, 188 F3d at 541, quoting Bellotti, 443 US at 635).
We find the rationale in Bellotti persuasive in the context of a curfew because it is hard to imagine that, even absent a curfew, the police may not take a vulnerable five-year-old child found alone at night on a city street into custody for the child’s own safety and well-being. Even if we assume that the police may not do the same to a 17 year old under the parens patriae function, an unemancipated minor still does not have the right to freely “come and go at will” (Vernonia School Dist. 47J v Acton, 515 US 646, 654 [1995]). Moreover, “juveniles, unlike adults, are always in some form of custody” (Schall v Martin, 467 US 253, 265 [1984]) and their right to free movement is limited by their parents’ authority to consent or prohibit such movement (see Ramos, 353 F3d at 182-183). As one court observed, “it would be inconsistent to find a fundamental right here, when the [Supreme] Court has concluded that the state may intrude upon the ‘freedom’ of juveniles in a variety of similar circumstances without implicating fundamental rights” (Hutchins, 188 F3d at 539, citing Prince v Massachusetts, 321 US 158, 166-167 [1944] [prohibiting children from selling magazines on the street]; Flores, 507 US 292, 301-303 [1993] [detention of deport-able juveniles]; Schall, 467 US at 263-264 [pretrial detention of juvenile delinquents]; Ginsberg v New York, 390 US 629, 637-643 [1968] [prohibiting sale of non-obscene material to minors]).
Rather than categorically applying strict scrutiny to a curfew which implicates a minor’s right to free movement simply because the same right, if possessed by an adult, would be *47fundamental, courts have found that intermediate scrutiny is better suited to address the complexities of curfew ordinances—it is sufficiently skeptical and probing to provide rigorous protection of constitutional rights yet flexible enough to accommodate legislation that is carefully drafted to address the vulnerabilities particular to minors (see Ramos, 353 F3d 171 [2003]; see also Schleifer, 159 F3d at 847; Hutchins, 188 F3d at 541). In the context of juvenile curfews, we find persuasive the reasoning which recognizes that although children have rights protected by the Constitution, they can be subject to greater regulation and control by the state than can adults (see Ramos, 353 F3d at 180-181).
Next, we turn to the constitutional right asserted by the father. Our precedent has repeatedly emphasized the “primacy of parental rights” to the care and custody of the child absent abandonment, surrender, or unfitness (Matter of Bennett v Jeffreys, 40 NY2d 543, 547 [1976]). Although it is settled that parents have a fundamental due process right, in certain situations, to raise their children in a manner as they see fit (see Wisconsin v Yoder, 406 US 205, 213-214 [1972]; see also Ginsberg, 390 US at 639), this is not the end of the analysis. Were the ordinance directly aimed at curbing parental control over their children, it might be that strict scrutiny would apply. However, that is not the case here.
Parental rights are not absolute and are subject to reasonable regulation (see Runyon v McCrary, 427 US 160, 178 [1976]; Prince, 321 US at 166 [“(a)cting to guard the general interest in youth’s well being, the state as parens patriae may restrict the parent’s control by requiring school attendance, regulating or prohibiting the child’s labor, and in many other ways”]). The Supreme Court has stated that “the state has a wide range of power for limiting parental freedom and authority in things affecting the child’s welfare” (Prince, 321 US at 167) specifically when it concerns the government’s interest in the “moral, emotional, mental, and physical welfare of the minor” (Stanley, 405 US at 652 [internal quotation marks omitted]). Because the purpose of the juvenile curfew is, in part, to prevent victimization of minors during nighttime hours, it easily falls within the realm of the government’s legitimate concern under Stanley.
Moreover, “to the extent that the curfew is enforced against minors moving about in public with no purpose or with an improper purpose” (Treacy, 91 P3d at 269), how it impinges on a parent’s rights is surely less clear and more indirect. *48Because the curfew is aimed primarily at minors, only peripherally burdening parents’ rights, the reflexive labeling of a fundamental right, and accompanying analysis under strict scrutiny, is inadequate for taking into account the complexities and governmental concerns of this kind of regulation. As with the minor’s due process rights, we agree that a searching review of the curfew is required but that a strict scrutiny analysis is not. We conclude that intermediate scrutiny, and the rationale of Ramos, are persuasive and we agree with the Appellate Division that the curfew is constitutionally infirm.
Ill
Under intermediate scrutiny, defendants must show that the ordinance is “substantially related” to the achievement of “important” government interests (see Craig v Boren, 429 US 190, 197 [1976]). Here, defendants assert that their governmental interest is to prevent minors from perpetrating and becoming victims of crime during nighttime hours. While this is clearly an important governmental interest, its expression does not end the intermediate scrutiny analysis. In addition to identifying an important governmental interest, defendants must show a substantial nexus between the burdens imposed by this curfew and the goals of protecting minors and preventing juvenile crime. The Supreme Court has explained that although the government need not produce evidence of this relationship to a scientific certainty (see Ginsberg, 390 US at 642-643), the “purpose of requiring [proof of] that close relationship is to assure that the validity of a classification is determined through reasoned analysis rather than through the mechanical application of traditional, often inaccurate, assumptions” (Mississippi Univ. for Women v Hogan, 458 US 718, 725-726 [1982]).
Quite simply, the proof offered by the City fails to support the aims of the curfew in this case. As the Appellate Division observed, “a common theme of the [affidavits of political officials and affidavits and reports of police officials] is that city officials perceived a pressing need to respond to the problem of juvenile victimization and crime as a result of the . . . tragic deaths of three minors” (56 AD3d at 148). These incidents would not have been prevented by the curfew because two of the victims were killed during hours outside the curfew and the third, as a result of being adjudicated a person in need of supervision, was already subject to an individualized curfew. Thus, these incidents do not provide the necessary nexus between the curfew and the ordinance’s stated purpose.
*49Further, we conclude that the crime statistics produced by defendants do not support the objectives of Rochester’s nocturnal curfew. Although the statistics show that minors are suspects and victims in roughly 10% of violent crimes committed between curfew hours (11:00 p.m. to 5:00 a.m.), what they really highlight is that minors are far more likely to commit or be victims of crime outside curfew hours5 and that it is the adults, rather than the minors, who commit and are victims of the vast majority of violent crime (83.6% and 87.8% respectively) during curfew hours. The crime statistics are also organized by days of the week and despite that minors are 64% to 160% more likely to be a victim and up to 375% more likely to be a suspect of violent crimes on Saturdays and Sundays as compared to a given weekday, surprisingly, the curfew is less prohibitive on weekends. We also note that the methodology and scope of the statistics are plainly over-inclusive for purposes of studying the effectiveness of the curfew.6
To be sure, minors are affected by crime during curfew hours but from the obvious disconnect between the crime statistics and the nighttime curfew, it seems that “no effort [was] made by the [City] to ensure that the population targeted by the ordinance represented that part of the population causing trouble or that was being victimized” (Ramos, 353 F3d at 186). If, as the dissent argues, it is enough that from 2000 to 2005 a number of juveniles were victimized at night, then the same statistics would justify, perhaps even more strongly, imposing a juvenile curfew during all hours outside of school since far more victimization occur during those hours.
Nor can defendants simply rely on the studies and statistics of other municipalities with juvenile curfews without showing how the decrease in juvenile crime in those other cities is pertinent to Rochester. Without support from the City’s own empirical data, we conclude that the justifications made by the Mayor and the Chief of Police for the nighttime curfew, based primarily on opinions, are insufficient since they do not show a *50substantial relationship between the curfew and goals of reducing juvenile crime and victimization during nighttime hours.
We also conclude that the curfew imposes an unconstitutional burden on a parent’s substantive due process rights. The City asserts that the ordinance promotes “parental supervision” of minors (Rochester City Code § 45-1 [B]). But the curfew fails to offer parents enough flexibility or autonomy in supervising their children (cf. Qutb, 11 F3d 495-496 [exception for minor being on errand for parent]). Indeed, an exception allowing for parental consent to the activities of minors during curfew hours is of paramount importance to the due process rights of parents. “The . . . notion that governmental power should supersede parental authority in all cases because some parents abuse and neglect children is repugnant to American tradition” (Hodgson v Minnesota, 497 US 417, 446-447 [1990]). If a parental consent exception were included in this curfew, it would be a closer case—courts have upheld curfews having, among other things, such an exception as only minimally intrusive upon the parent’s due process rights (see e.g. Treacy, 91 P3d at 258; Hutchins, 188 F3d at 535; Schleifer, 159 F3d at 851-852; Qutb, 11 F3d at 490).
It is puzzling that the City purported to rely on curfews from other municipalities in the adoption of what was claimed to be a “similar” curfew ordinance yet failed to include the critical exceptions which supported the constitutionality of those other curfews.7 For example, in Hutchins, the court reasoned that the District of Columbia curfew, with exceptions for parental consent, actually enhanced parental authority rather than challenged it (see Hutchins, 188 F3d at 545) and in Qutb, the court found that the broad exceptions in a Dallas, Texas curfew only minimally intruded into the parents’ rights (see Qutb, 11 F3d at 495-496). But the Rochester curfew “does not allow an adult to pre-approve even a specific activity after curfew hours unless a custodial adult actually accompanies the minor. Thus, parents cannot allow their children to function independently at night, which some parents may believe is part of the process of growing up” (Nunez, 114 F3d at 952). Consequently, we conclude *51that the challenged curfew is not substantially related to the stated goals of promoting parental supervision.
Accordingly, the order of the Appellate Division should be affirmed without costs.

. A responsible adult is defined as “[a] person 18 years of age or older specifically authorized by law or by a parent or guardian to have custody and control of a minor” (Rochester City Code § 45-2).


. Rochester Police Department General Order 425, titled “Curfew Ordinance Enforcement,” provides for actions a police officer can take in his or her discretion (such as directing the minor to proceed home with a warning, take the minor into protective custody, or transport the minor to a parent, guardian, or responsible adult or to a curfew facility) and procedures for searching, transporting, and handcuffing minors taken into custody for a violation of the curfew (56 AD3d 139, 143 [2008]).


. The City’s crime statistics showed that “minors [were] substantially more likely to be involved in crime or to be victims of crime during hours outside the curfew” and “the vast majority of violent crime during curfew hours is committed by persons over 18, and that adults are far more likely to be victims of such crime during those hours” (56 AD3d at 148).


.  We note that this case was not rendered moot when plaintiff Jiovon turned 17 because he may still be detained under the curfew if, to an officer, he appears to be under 17 and fails to offer proof of his age.


. Looking at the hourly breakdown of minors as crime suspects and victims, more than three quarters (75% to 86%) of all crimes that minors commit and are victims of take place during non-curfew hours.


. For tallying the number of crimes committed by minors, the statistics include minors from ages “0-17” notwithstanding that the curfew does not apply to 17 year olds. Although the curfew only applies to minors in public areas, the statistics provide no indication of where the crimes counted took place (i.e., whether on private or public property).


. Many of the cases cited by defendants which upheld the constitutionality of a curfew have three exceptions: (1) where the minor is on an errand at the direction of the parent, (2) where the minor is on the sidewalk that abuts the minor’s or the next-door-neighbor’s residence, and (3) where the minor is generally exercising First Amendment rights (as opposed to being in public specifically for the exercise of such rights) (see Treacy, 91 P3d at 258; Hutchins, 188 F3d at 535; Schleifer, 159 F3d at 851-852; Qutb, 11 F3d at 490).